DETAILED ACTION
The following Office action concerns Patent Application Number 16/981,125.  Claims 1-5 are pending in the application.
Claim 4 has been withdrawn from consideration as being drawn to a non-elected invention.
Election/Restrictions
A restriction requirement was sent to the Applicant on July 26, 2021.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on September 3, 2021 and elected Group I, claims 1-3 and 5, without traverse.  Accordingly, claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. § 112(b) because the claim includes the use limitation "used for the adhesion of a component,” which renders the claim indefinite.  The claim does not set forth any steps involved in a method of using the composition for adhesion of a component.  Therefore, it is 
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Kuwajima (US 2007/0164260). 

In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed components and amounts thereof would have been obvious to a person of ordinary skill in the art since Kuwajima teaches conductive paste comprising each of the recited components within the claimed ranges.
Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Kuwajima in view of Yamakawa et al (US 2006/0022173). 
Kuwajima teaches a conductive paste as described above.  Kuwajima does not teach that the paste further includes silver powder having a size of 10 to 200 nm.
However, Yamakawa et al teaches a conductive paste comprising a mixture of silver powder having a size of 0.1-1 µm and silver powder having a size of 50 nm or less (par. 10, 12).  
Kuwajima suggests including additional conductive powder of smaller size in the paste, but Kuwajima does not teach the actual size or amount of the additional conductive powder (par. 42). Yamakawa et al teaches a conductive paste comprising a mixture of sizes of conductive powder in order to improve packing density and conductivity.  A person of ordinary skill in the art would have been motivated to combine the small size silver powder and amount of Yamakawa with the conductive paste of Kuwajima in order to obtain high packing density and improved conductivity.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would